Title: To Thomas Jefferson from C. W. F. Dumas, 12 July 1787
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
La Haie 12e. Juillet 1787

Les maux multipliés dont je me vois assailli et menacé, en affectant ce qui me reste de force de corps et d’ame, ont fait échapper à mon attention fatiguée le papier essentiel ci-joint, mentionné dans la Lettre que j’eus l’honneur d’écrire avanthier à Votre Excellence. Je lui en demande pardon.
Les Etats d’Overyssel viennent de suspendre pareillement le Prince comme Capitaine-Général. De son côté, il a fait ravager quelques Jardins et Fermes appartenants à des Bourgeois de Déventer en deçà de l’Yssel en Gueldre. Le reste de notre situation peut se connoître assez bien dans la Gazette de Leide, la seule véridique. Avec tout cela, la seule Province d’Hollande, pourroit mettre à la raison en 15 jours de tems le Stadhouder et son odieuse cabale dans la pluralité des Députés aux Etats-Generaux ici, sans une autre Cabale, bien plus odieuse encore, d’une damnable et parricide Oligarchie, qui ne pouvant se résoudre à dépendre de la masse honnête et seule estimable de leurs Concitoyens, mettent toutes les entraves qu’ils peuvent au mouvement de la machine.
Je suis avec grand respect, De Votre Excellence, Le très-humble et très-obéissant serviteur,

CWF. Dumas

